       Case 3:20-cv-00641-KM Document 18 Filed 03/25/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

MARION E. WARD,

                   Plaintiff,                 CIVIL ACTION NO. 3:20-CV-00641

      v.                                            (MEHALCHICK, M.J.)

ANDREW M. SAUL,

                   Defendant.

                                      ORDER

     AND NOW, this 25th day of March, 2021, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED THAT:

     1. The Clerk of Court shall enter final judgment AFFIRMING the decision of
        the Commissioner of Social Security; and

     2. The Clerk of Court shall CLOSE this case.




                                                    s/ Karoline Mehalchick
                                                    KAROLINE MEHALCHICK
                                                    United States Magistrate Judge
